Citation Nr: 0400277	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  96-15 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for bronchial asthma with 
chronic restrictive pulmonary disease, currently rated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which continued 10 percent 
evaluations for asthma and hypertension; determined that new 
and material evidence had not been received to reopen the 
claim of service connection for a gastrointestinal (GI) 
disorder, bunions of the great toes, and chronic cervical 
spine disability; and denied special monthly compensation.  

By a rating decision dated April 1997 the RO increased the 
veteran's evaluation for asthma to 30 percent effective 
February 1995.  The Board notes that the United States Court 
of Appeals for Veterans Claims ("the Court") has held that 
a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of an 
increased rating remains in appellate status.  

In a November 2000 decision, the Board denied entitlement to 
special monthly compensation; determined that new and 
material evidence had been received to reopen the claims of 
entitlement to service connection for chronic GI disorder, 
bunions of the great toes, and chronic cervical spine 
disability; and remanded the issues of entitlement to service 
connection for chronic GI disorder, bunions of the great 
toes, and chronic cervical spine disability as well as an 
increased rating for bronchial asthma with chronic 
restrictive pulmonary disease.

In a June 2003 rating decision, service connection was 
granted for cervical strain with degenerative joint disease 
of the cervical spine, gastroesophageal reflux disease, 
hallux valgus and degenerative joint disease in the 
metatarsophalangeal joint of the right great toe, and for 
hallux valgus and degenerative joint disease in the 
metatarsophalangeal joint of the left great toe.  Thus, the 
service connection issues were resolved and the veteran did 
not initiate an appeal as to the June 2003 rating decision.  


FINDINGS OF FACT

1.  The veteran's asthma causes daily wheezing, coughing, and 
dyspnea on exertion and precludes more than light manual 
labor, but does not cause pronounced symptoms to include very 
frequent asthmatic attacks with severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.

2.  The veteran's asthma does not cause a severe degree of 
impairment on pulmonary function testing; more than one 
attack per week with episodes of respiratory failure; the 
need for daily use of systemic high dose corticosteroids or 
immuno-suppressive medications; symptoms of associated severe 
emphysema or cyanosis and findings of right sided heart 
involvement such as cor pulmonale or right ventricular 
hypertrophy or pulmonary hypertension by Echo or cardiac 
catheterization; and/or the need for outpatient oxygen 
therapy.


CONCLUSION OF LAW

The criteria for a 60 percent rating, but no more, for asthma 
are met.  38 U.S.C.A. §§ 1155, 5107 (West. 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6602 (1996 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified of VCAA directives via a May 2001 letter.  The 
veteran was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
veteran was specifically advised of the type of evidence 
which would establish his claim.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim and notice of 
how his claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim and he has been examined.  These 
records satisfy 38 C.F.R. § 3.326.  VA has fulfilled its duty 
to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Background

In a May 1990 rating decision, service connection was granted 
for asthma and a 10 percent rating was assigned.  

The records pertinent to his current claim for an increased 
rating reflect that he has been evaluated for his pulmonary 
disorder.

In March 1995, he was afforded a VA examination.  At that 
time, he stated that he was currently taking Proventil and 
Azmacort for his asthma.  His symptoms consisted of dyspnea 
after climbing two flights of stairs or after walking six or 
seven blocks.  He reported that he had been a smoker of a 
pack of cigarettes per day for the last 40 years.  His chest 
was clear on examination.  His pulmonary function tests (PFT) 
revealed Forced Expiratory Value in one second (FEV-1) of 76 
percent of predicted and FEV-1 to Forced Vital Capacity (FVC) 
of 73 percent of predicted.  Carbon monoxide by the single 
breath method DLCO (SB) was 72 percent of predicted.  The 
examiner indicated that this represented mild restrictive 
pulmonary defect and mild decrease in diffuse capacity.  
Chest x-rays were also performed which showed no active lung 
field finding; that the heart was not enlarged; that there 
was a gentle left upper thoracic scoliosis; and that there 
was no active bony or pleural disease.  

In March 1997, the veteran was afforded another VA 
examination.  The veteran reported that his asthma had been 
worsening.  His cough was increasing, was occurring daily, 
and was productive of foamy phlegm.  He wheezed on a daily 
basis.  He had shortness of breath if he walked on ground 
level for more than 2 blocks.  He was able to walk up two 
blocks of stairs if he walked extremely slowly.  He had no 
history of pneumonia.  He did have a history of intermittent 
bronchitis which was treated with antibiotics.  He 
occasionally coughed up blood.  Current medications included 
Proventil and Azmacort which he used four times per day.  He 
was limited in his physical activities.  He was unable, for 
example, to jog.  His shortness of breath caused physical 
limitations.  On chest examination, there was slightly 
decreased diaphragmatic movement bilaterally and decreased 
breath sounds bilaterally.  There was wheezing heard on 
forced expiration bilaterally.  He also demonstrated audible 
wheezing with coughing every few minutes.  There was slight 
increased expiration to inspiration ratio.  No chest x-ray 
was performed.  

PFT testing revealed FEV-1 of 71 percent of predicted value.  
FEV-1/FVC was 99 percent of predicted value.  DLCO (SB) was 
71 percent of the predicted value.  The examiner indicated 
that this represented moderate restrictive disease.  FVC was 
noted to be increased by more than 10 percent post 
bronchodilator and FEV-1 was noted to be increased by more 
than 15 percent post bronchodilator.  

In an April 1997 rating decision, the veteran's disability 
rating for asthma was increased to 30 percent, effective 
February 1995, the date of his claim for an increased rating.  

Thereafter, private records were received from John Doty, 
M.D.  A June 1998 chest x-ray was normal.  The veteran did 
not have cough or shortness of breath.  In November 1998, it 
was noted that the veteran had chronic obstructive pulmonary 
disease (COPD), but was doing quite well.  

In March 1999, the veteran testified at a personal hearing 
before a hearing officer.  At that time, the veteran 
indicated that he was still taking the inhalers Proventil and 
Azmacort for his asthma.  The veteran related that his 
symptoms of dyspnea and coughing had increased in severity.  
He indicated that he could now only walk two blocks and when 
he climbed up to two flights of stairs, he had dizziness and 
excessive perspiration.  He related that the cough was worse 
and productive of phlegm.  It occurred daily and was more 
severe at night.  He also described having wheezing as well 
as daily asthma attacks.  

The veteran was afforded another VA examination in June 1999.  
The examination showed chest clear to auscultation with no 
wheezing, no rales, and no rhonchi.  PFT testing showed 
severe chronic restrictive pulmonary disease with significant 
improvement following bronchodilators.  The tests disclosed 
the veteran's FEV-1 was 29 percent of the predicted value.  
FEV1/FVC was 76 percent of the predicted value and DLCO (SB) 
was 58 percent of the predicted value.  The spirometry was 
suspect due to large variability and lung volumes were 
recommended.  

In an addendum to the June 1999 VA examination dated in 
October 1999, a registered nurse indicated that judging on 
the basis of PFT testing, the severity of the veteran's 
restrictive disease was moderate.

In April 2003, the veteran was afforded another VA 
examination.  The reason the veteran was afforded this 
examination was although the nurse indicated moderate 
disease, the PFT testing in March 1999 suggested severe 
restrictive disease.  The examiner was requested to review 
the claims file to include the March 1999 testing in order to 
ascertain the level of severity of the veteran's asthma.  

At the time of the new examination, the veteran related that 
he had been a one pack a day smoker for many years.  
Currently, he related that he used two inhalers for his 
asthma, twice a day each.  He reported having shortness of 
breath upon walking or climbing stairs.  He reported having 
coughing daily which was productive of cloudy phlegm and 
which increased at night.  He indicated that his asthma would 
flare up, but he was not using oxygen therapy.  He related 
that he was last hospitalized in 1987.  Examination of the 
lungs revealed increased expiratory and inspiratory ratio.  
There was no adventitial sounds heard with normal expiration 
and with deep inspiration, there were no adventitial sounds 
heard.  When the veteran performed a forced exhalation, there 
was scattered wheezing heard throughout the lung fields 
posteriorly and anteriorly with a slight increase in 
expiratory/inspiratory ratio.  No rales were heard.  PFT 
testing revealed FEV-1 of 68 percent of predicted value.  
FEV-1/FVC was 81 percent of predicted value.  DLCO (SB) was 
60 percent of the predicted value.  

The examiner indicated that with regard to the frequency of 
asthma attacks, the veteran had daily wheezing, shortness of 
breath, and dyspnea on exertion when walking more than one 
block.  Once a year, the veteran had severe episodes of 
asthma attacks.  Given the veteran's symptoms and use of 
inhalers, the examiner opined that the veteran's asthma was 
moderate to moderately severe at this time.  The examiner 
noted that the claims file was reviewed in detail.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The veteran's bronchial asthma has been evaluated as 30 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6602.  Prior to October 7, 1996, a 30 percent rating was 
warranted under Code 6602 for moderate bronchial asthma with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) occurring several times a year with moderate 
dyspnea on exertion between attacks.  The next schedular 
evaluation of 60 percent required severe disability with 
frequent attacks of asthma (one or more attacks weekly) 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A 100 percent rating was assigned for pronounced 
bronchial asthma; asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  38 C.F.R. § 4.97, Code 6602.

During the pendency of the veteran's appeal, the VA amended 
the schedular criteria for rating respiratory disorders, 
including Code 6602, effective October 7, 1996.  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  The revised amended versions may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation should be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, the old 
version of Diagnostic Code 6602 is more favorable to the 
veteran.  

Under the new criteria for Diagnostic Code 6602, a 30 percent 
evaluation is warranted for bronchial asthma where any of 
these conditions is manifested by FEV-1 of 56-70 percent 
predicted, or; FEV-1/FVC of 56-70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  The next schedular evaluation 
of 60 percent requires FEV-1 of 40-55 percent predicted, or; 
FEV-1/FVC of 40-55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned for FEV-1 less than 40 percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Code 6602 (2003).

In this case, the March 1999 examination revealed on PFT 
testing that the veteran had FEV-1 of less than 40 percent 
predicted.  However, this test was inconsistent with the 
record which did not reveal severe PFT readings.  In 
addition, the contemporaneous medical opinion indicated that 
the veteran had moderate restrictive disease, not severe 
disease.  As noted, in order to resolved this discrepancy, 
the veteran was afforded another VA examination.  This 
examination revealed PFT testing similar to his tests prior 
to March 1999 and the examiner, after reviewing the record 
and examining the veteran, opined that the veteran had 
moderate to moderately severe restrictive disease, not severe 
restrictive disease.  

In light of the foregoing, the Board finds that the FEV-1 
reading on the March 1999 test was not representative of the 
level of the veteran's respiratory impairment and was not 
consistent with the record.  That being noted, the Board 
further finds that under the old rating criteria, a 60 
percent rating is warranted.  The VA examiner indicated that 
the veteran has moderate to moderately severe asthma.  He has 
wheezing, shortness of breath, and dyspnea on exertion.  
Although the severe attacks occur only once per year, his 
symptoms were daily and the examiner appeared to equate the 
veteran's daily wheezing with daily asthma attacks, though 
evidently not severe ones.  The 60 percent rating 
contemplates that more than light manual labor is precluded.  
This is the case here.  In viewing the evidence in its 
totality, the symptomatology associated with the asthma 
preclude more than light manual labor.  The record 
demonstrates that the veteran's has physical limitations 
because of his asthma.  However, a 100 percent rating is not 
warranted under the old criteria because the veteran does not 
have pronounced bronchial asthma  He does not have very 
frequent asthmatic attacks with severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.  Likewise, the 
veteran's asthma does not meet the criteria for a 100 percent 
rating under the new criteria because his PFT testing reveals 
better pulmonary functioning than is required and the 
evidence shows that the veteran does not have more than one 
asthmatic attack per week with episodes of respiratory 
failure, or that he requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  

The regulations do not permit ratings under Codes 6600 
through 6817 to be combined with each other. 38 C.F.R. § 
4.96(a).  Rather, a single rating is assigned under the 
diagnostic code that reflects the dominant disability.  
Therefore, the Board has also considered other applicable 
diagnostic codes to determine if a higher rating is warranted 
under any of those codes instead of Diagnostic Code 6602.  

The record indicates that the veteran's pulmonary disability 
also includes COPD and bronchitis.  Under the former version 
of Code 6600, a 60 percent disability rating was warranted 
for chronic bronchitis with severe productive cough and 
dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment.  38 C.F.R. § 
4.97, Diagnostic Code 6600 (1996).  A 100 percent rating 
contemplated pronounced bronchitis with copious productive 
cough and dyspnea at rest, pulmonary function testing showing 
a severe degree of chronic airway obstruction, with symptoms 
of associated severe emphysema or cyanosis and findings of 
right sided heart involvement.  Id.  The veteran's pulmonary 
disorder does not meet the criteria for a higher rating under 
the old Diagnostic Code 6600.  His PFTs do not indicate 
severe impairment.  The veteran also does not have symptoms 
of associated severe emphysema or cyanosis and/or findings of 
right-sided heart involvement.  

The new criteria provide a 60 percent rating where pulmonary 
function tests showing FEV-1 of 40 to 55 percent predicted, 
or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 
percent predicted, or maximum oxygen consumption of 15 to 20 
milliliters per kilogram per minute (ml/kg/min) (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, Code 6600 
(2003).  The next higher rating of 100 percent is warranted 
where pulmonary function tests show FEV-1 of less than 40 
percent predicted, or FEV-1/FVC of less than 40 percent, or 
DLCO (SB) of less than 40 percent predicted, or maximum 
oxygen consumption of less than 15 ml/kg/min (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure); or if the evidence shows right ventricular 
hypertrophy, or pulmonary hypertension by Echo or cardiac 
catheterization, or episodes of acute respiratory failure; or 
if outpatient oxygen therapy is required.  See also 38 C.F.R. 
§ 4.97, Code 6604 (2002), pertaining to bronchitis.  The 
veteran's pulmonary disorder does not meet the criteria for a 
higher rating under the new Diagnostic Code 6600.  His PFTs 
are not so severe as to meet the criteria.  He also does not 
have cor pulmonale (right heart failure); right ventricular 
hypertrophy; or pulmonary hypertension by Echo or cardiac 
catheterization; episodes of acute respiratory failure; or 
outpatient oxygen therapy.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence supports an increased 
rating of 60 percent.


ORDER

An increased rating of 60 percent for asthma is granted 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



